Citation Nr: 0333867	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  02-17 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to service connection for arteriosclerotic 
cardiovascular disease, status post coronary artery 
bypass graft with hypertension, claimed as secondary to 
service-connected diabetes mellitus.

2.	Entitlement to service connection for a right shoulder 
disability, claimed as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to March 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
when ensuring that the veteran is provided the appropriate 
notification and assistance, the RO must ensure that it 
complies with the decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs.

The record reveals that the veteran has indicated treatment 
from a long list of private doctors and hospitals as well as 
evidence related to a claim for Social Security Disability.  
The veteran also indicated treatment at the VA Medical 
Centers (VAMC) in Jackson and Biloxi Mississippi.  The RO 
must contact the Social Security Administration, the VA 
medical centers, and the various sources of private treatment 
identified by the veteran, and obtain all available evidence.  
Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. § 5103(A) (West 
2002).  The duty to assist particularly applies to relevant 
evidence known to be in the possession of the Federal 
Government, such as VA or Social Security records.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Counts v. Brown, 6 Vet. 
App. 473 (1994).  Therefore, the RO must obtain all available 
records relating to the veteran's claim for Social Security 
disability benefits as well as all records from the VAMCs in 
Jackson and Biloxi, and private physicians and hospitals 
identified by the veteran.

The Board also finds that an additional examination is 
required.  The veteran has claimed that his arteriosclerotic 
cardiovascular disease is secondary to his service connected 
diabetes mellitus.  The veteran is entitled to an examination 
to obtain an opinion as to this claim.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
"fulfillment of the statutory duty to assist ... includes the 
conduct of a thorough and contemporaneous medical 
examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).  The VA examination in November 2001 indicates 
that the veteran's diabetes did not cause his original 
arteriosclerotic cardiovascular disease, but that diabetes 
would have been an aggravating factor in his further 
complications.  The veteran's treating cardiologist, Dr. 
Dieter Schneider, suggested that there could be a 
relationship between heart disease and diabetes.  A VA 
examination and opinion is requested to reconcile these 
opinions and to review the entire claims folder and all the 
available evidence before an opinion is provided.

Accordingly, the Board finds that the case must be remanded 
to the RO for the following action:

1.	The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  

2.	Request the following records 
concerning the veteran from the Social 
Security Administration: All records 
related to the veteran's claim for 
Social Security benefits including all 
medical records and copies of all 
decisions or adjudications.

3.	Obtain all available records from the 
VAMCs in Jackson and Biloxi Mississippi 
relating to the veteran's heart disease 
and his shoulder disability.

4.	Obtain addresses where necessary and 
request all treatment records from: (1) 
Dr. Dieter W. Schneider, 200 West 
Hospital Drive, Hattiesburg, MS 39402, 
(2) Dr. Richard A. Conn, Southern Bone 
and Joint, 3688 Veterans Memorial 
Drive, Hattiesburg, MS 39401, (3) Dr. 
Y. Susi Folse, 3688 Veterans Memorial 
Drive, Suite 200, Hattiesburg, MS 
39401, (4) Drs. J.S. Williford, David 
W. Bomboy, Ralph E. Abraham, and 
Bradley N, Secrest, 415 South 28th Ave, 
Hattiesburg, MS 39401, (5) Dr. Nathan 
Shappley, Wesely Tower Suite 402, 5003 
Hardy St, Hattiesburg, MS 39401, (6) 
Immediate Care, 105 Thornhill Dr., 
Hattiesburg, MS 39402, (7) Dr. Michael 
W. Lowery, Gulfport, MS, (8) Forrest 
General Hospital, Hattiesburg, MS, (9) 
Wesely Medical Center, Hattiesburg, MS, 
(10) Selma Hospital, Selma, AL, and 
(11) Dr. M. Gerald Lowrimore, 710 South 
28th Ave, Suite B, Hattiesburg, MS 
39402.

5.	Make arrangements with the appropriate 
VA medical facility for the veteran to 
be afforded a VA cardiology examination 
to determine the nature and etiology of 
his cardiovascular disease.  The 
examiner should review the claims folder 
and all the available evidence, 
including the opinion of the VA examiner 
in November 2001 and the opinion from 
Dr. Schneider, as well as all evidence 
obtained pursuant to this remand.  The 
examiner is requested to offer an 
opinion as to whether it is more likely, 
less likely, or as likely as not that 
the veteran's arteriosclerotic 
cardiovascular disease was caused by or 
aggravated by the service-connected 
diabetes mellitus.  If aggravated by the 
diabetes, the examiner should specify 
what measurable degree of impairment, if 
any, may be attributable to the service-
connected diabetes.  All indicated tests 
should be performed.  The examiner 
should provide a complete rationale for 
any opinion offered.

6.	The RO should readjudicate these claims 
including reviewing any new evidence 
obtained.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided an SSOC that contains a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


